UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 16, 2012 (Exact name of registrant as specified in its charter) Delaware 000-13059 33-0055414 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(714) 549-0421 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Ceradyne, Inc. held its Annual Meeting of Stockholders on May 16, 2012.A total of 22,331,471 shares of our common stock were represented in person or by proxy at the meeting, representing 91.97% of the 24,280,505 shares of common stock outstanding as of the March 21, 2012 record date.The final voting results for the matters voted upon at the meeting are as follows: 1.Proposal 1:The following six persons were elected as directors to serve a one year term expiring at the Annual Meeting of Stockholders to be held in 2013 or until their successors are elected and qualified: Votes For Votes Withheld Broker Non-Votes Joel P. Moskowitz Richard A. Alliegro Frank Edelstein Richard A. Kertson Milton L. Lohr Siegfried Müssig 2.Proposal 2:The results of the stockholder advisory vote on executive compensation were: Votes For Votes Against Votes Abstained Broker Non-Votes 3.Proposal 3: The appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit the financial statements of the Company for the year ending December 31, 2012, was approved by the following vote: Votes For Votes Against Votes Abstained Broker Non-Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CERADYNE, INC. May 21, 2012 By: /s/ Jerrold J. Pellizzon Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary 3
